          Case 1:18-cv-01108-RP Document 64 Filed 05/12/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
Melynda Michelle Fisher                          §
                                                 §
vs.                                              §      NO: AU:18-CV-01108-RP
                                                 §
Seton Family of Hospitals                        §

                                              ORDER


              The Court hereby sets and directs the parties, or counsel acting on their behalf, to
       appear by phone for a telephone conference on May 13, 2021 at 09:00 AM . The parties
       are directed to use the below dial-in information:
              1-888-363-4735
              Access code 3948919



              SIGNED on 12th day of May, 2021.



                                                     ______________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
